Date: September 6, 2012 VIA EDGAR AND FAX Ms. Kathleen Collins Accounting Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re:BluePhoenix Solutions Ltd. Form 20-F for the Fiscal Year Ended December 31, 2011 Filed April 17, 2012 File No. 333-06208 Dear Ms. Collins, Reference is made to the letter dated August 23, 2012 to the undersigned, Chief Financial Officer of BluePhoenix Solutions Ltd. (the “Company”), setting forth the comments (the “Comment Letter”) of the staff of the Division of Corporation Finance of the Securities and Exchange Commission (the “Staff”) regarding the above-referenced Form 20-F for the fiscal year ended December 31, 2011, filed with the Securities and Exchange Commission on April 17, 2012. I am hereby requesting on behalf of the Company, an extension for filing its response to the Comment Letter.The Company will use diligent efforts to provide its response to the Staff by the close of business on September 28, 2012. Should you have any questions regarding this letter, please do not hesitate to contact me at 972-9-9526110. Sincerely, /s/ Nir Peles Nir Peles Chief Financial Officer cc:Melissa Feider BluePhoenix 8 Maskit Street, P.O. Box 2062 Herzliya 46120, Israel Tel: +972-9-952 6110 Fax:+972-9-952 6111 info@bphx.comwww.bphx.com
